Citation Nr: 0108992	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the rating decisions in January 1969 and July 
1971 wherein the RO denied entitlement to service connection 
for a back disability constituted clear and unmistakable 
error (CUE). 

2.  Whether the veteran is entitled to an effective date, 
prior to December 14, 1992, for service connection for 
postoperative degenerative disc disease of the lumbar spine, 
L5-S1, with history of chronic low back strain.

3.  Whether the veteran is entitled to an original rating in 
excess of 10 percent for postoperative degenerative disc 
disease of the lumbar spine, L5-S1, with history of chronic 
low back strain. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
October 1967. 

This matter is brought to the Board of Veterans' Appeals (the 
Board) on appeal from Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Board in April 1996 found that the veteran had submitted 
new and material evidence to reopen the claim of service 
connection for a back disability and remanded the case to the 
RO for a de novo review.  Thereafter, the RO in November 1998 
granted service connection for postoperative degenerative 
disc disease of the lumbar spine, L5-S1, with history of 
chronic low back strain.  The RO determined that December 14, 
1992 was the effective date for service connection and a 10 
percent rating was assigned.  The veteran appealed seeking a 
higher original rating and an earlier effective date. 


FINDINGS OF FACT

1.  The January 1969 and July 1971 rating decisions wherein 
the RO denied entitlement to service connection for a back 
disability were not appealed.

2.  The January 1969 and July 1971 rating decisions did not 
contain any kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error; nor 
did the RO commit grave procedural error in either 
determination.

3.  The RO in rating decisions in September 1971 and in 
November 1983 denied the veteran's application to reopen the 
claim; notice was sent to the veteran in October 1971 and 
November 1983, respectively.

4.  The veteran's application to reopen the claim for service 
connection for a low back disability was made in 
correspondence received at the RO on December 14, 1992; there 
is no informal application of record within a year prior to 
that date.

5.  The RO in November 1998 reviewed the claim and granted 
service connection for postoperative degenerative disc 
disease of the lumbar spine, L5-S1, with history of chronic 
low back strain based upon additional evidence; it was 
determined that the effective date for service connection was 
December 14, 1992, the date of receipt of the application to 
reopen.

6.  The manifestations of postoperative degenerative disc 
disease of the lumbar spine, L5-S1, with history of chronic 
low back strain are principally pain, limitation of motion 
and right lower extremity numbness that produce not more than 
moderate disablement.


CONCLUSIONS OF LAW

1.  The January 1969 and July 1971 rating decisions wherein 
the RO denied entitlement to service connection for a back 
disability did not constitute CUE.  38 U.S.C.A. §§ 5104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 19.25, 
20.200, 20.201, 20.300, 20.302, 20.1103 (2000) in accord with 
38 C.F.R. §§ 19.109, 19.112, 19.113, 19.118, 19.120, 19.153 
(1968, 1971). 

2.  The criteria for an effective date, prior to December 14, 
1992 for service connection for postoperative degenerative 
disc disease of the lumbar spine, L5-S1, with history of 
chronic low back strain have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155. 3.157, 
3.160, 3.400 (2000).

3.  The criteria for an original rating of 20 percent for 
postoperative degenerative disc disease of the lumbar spine, 
L5-S1, with history of chronic low back strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE and earlier effective date.

Factual background

The RO in March 1968 received the veteran's claim for service 
connection of a "back injury March 1967".  He reported 
having received treatment at an aid station in March 1967.  
The service medical records confirmed treatment in March 1967 
as claimed and showed further evaluation for back pain in 
April and July 1967.  The separation medical examination in 
late August 1967 showed a normal spine was reported and there 
was no medical history of recurrent back pain.  

On a VA examination completed late in 1968 the veteran 
mentioned having occasional back pain.  The orthopedic 
examiner reported no limitation of motion or muscle spasm, 
and a x-ray was read as showing intact vertebral bodies, well 
placed disc spaces and clear appearing sacroiliac joints.  
The diagnosis was orthopedic disease not found.  To the 
neurology examiner he described low back and right hip pain 
with prolonged sitting or bending forward.  The examiner said 
that some difficulty was present when bending forward that 
was not described as a true radiating-type pain into the 
right hip or thigh.  The examiner said the x-rays were within 
normal limits and that the range of motion appeared intact.  
The diagnosis was observation, neurological, no disease 
found.  The veteran did not mention any other treatment on 
the examination report form and "normal" was a typed entry 
in the section of the examination form for neurological 
evaluation.

The RO reviewed this evidence in January 1969 when it denied 
service connection for a back injury.  The rating board noted 
the pertinent service medical records and the recent VA 
examination.  The rating board found that the disability 
claimed by the veteran was not shown by the evidence of 
record.  The RO reported this decision to the veteran in a 
January 1969 letter that was sent to his address of record.

The veteran was next heard from in March 1971 when he sought 
to reopen the disability claim.  The following month the RO 
sent him a letter asking for additional evidence, and he 
provided a May 1971 medical statement of treatment for back 
pain in the past month.  The RO in June 1971 found the 
evidence was not new and material, and this decision was 
communicated to the veteran in a June 1971 letter sent to his 
address of record.

The veteran submitted a July 1971 medical statement that 
reported a six-month history of low back and right leg pain 
that was described as typical of a herniated disc.  The 
physician said that he had surgery in June 1971 for a 
herniated disc in the lumbosacral region.  The statement was 
enclosed with his letter that listed observation and 
hospitalization that began in April 1971 for back complaints.

The RO in July 1971 considered the service records and 
current evidence and concluded, in essence, that the 
veteran's present back disorder was not a continuation of the 
complaints in service or due to the complained of back pain 
in service.  He was advised of this decision in a letter of 
August 1971 that was sent to his address of record.

The veteran's representative submitted a September 1971 
letter from a chiropractor who reported having treated the 
veteran on three occasions in November 1967 for symptoms of 
severe sacroiliac sprain.  The RO in September 1971 
considered this report when it continued the denial of his 
claim.  The RO letter of October 6, 1971 sent to his address 
of record contained notice of this decision.  

A November 1971 letter from an attorney at the Houston Legal 
Foundation (HLF) advised VA of representation, and that the 
veteran intended to appeal the "October 6, 1971" decision.  
The attorney's letter of June 1972 inquired about the status 
of the case and sought information about when an "appeal 
hearing" was set.  This letter was accepted as a notice of 
disagreement.

The RO in August 1972 issued a statement of the case to the 
veteran.  The cover letter directed the veteran's attention 
to an enclosed VA Form 1-9.  In a September 
28, 1972 letter to the RO, the veteran discussed educational 
benefits and asked for a certificate of eligibility "Prior 
to any further action on my appeal for denial of my service 
connected disability compensation claim."  

The next pertinent communication was received from the HLF in 
October 1973.  Two letters in October 1973 advised VA that 
the veteran had been or would be examined in connection with 
his benefit claim.  The HLF submitted a November 1973 medical 
statement that referred to a 1971 evaluation.  The RO in 
March 1974 advised the veteran that his claim was disallowed 
previously and that new and material evidence was necessary 
before the RO would reconsider it.  The HLF letter to VA in 
April 1974 argued that such evidence had been submitted.  The 
RO letter in May 1974 advised the veteran that he must 
execute a new power of attorney for the HLF since his current 
power of attorney was held by the Disabled American Veterans 
(DAV).  The next pertinent correspondence was the veteran's 
letter in October 1977 to request a review of his medical 
record.  He next wrote to the RO in late 1979 to request a 
copy of his medical records.  Then, in September 1980, he 
asked to review his record at the RO.

The RO received the veteran's application to reopen his claim 
for a back condition in December 1980.  He argued that an 
"administrative error" had been made and that his claim 
should be granted on the basis of back pain reported in 
service, a claim filed at discharge, and VA treatment within 
a year after separation from service.  The RO in December 
1980 advised him by letter that new and material evidence was 
necessary, and of the type of evidence he should submit.  His 
DAV representative late in 1981 asked for a hearing and it 
was held in December 1981.  

The representative inquired about the status of the claim 
late in 1983.  The RO rating decision in November 1983 held 
in regard to the claimed back disability that new and 
material evidence had not been submitted to reopen the claim.  
The RO letter to the veteran late in November 1983 that 
advised him of the determination was sent to his address of 
record. 

The veteran's correspondence that the RO received on December 
14, 1992, was accepted as an application to reopen the claim 
for service connection of a back disability.  In connection 
with this claim, he submitted several letters written in 
1967, wherein he mentioned back pain, and these were 
translated for the record.  He supplemented the record with 
RO and Board hearing testimony.  

The Board in April 1996 found this was new and material 
evidence to reopen the claim.  The Board remanded the case to 
the RO for de novo review.  The Board remand in November 1996 
asked the RO to obtain records from three treatment providers 
and arrange for an orthopedic examination of the veteran.  
The RO was to ask the veteran to identify any other pertinent 
treatment. 

The veteran, in a February 1997 response to the RO request 
for medical evidence, gave an address for one physician 
specified in the Board remand.  He said that he did not have 
addresses for the other two clinicians.  The records obtained 
included duplicates of medical statements received in 1971.  
A record of hospitalization in 1971 noted a history of back 
injury in military service, with pain for the following two 
months, and then no significant trouble until late in 1970.  

The RO in November 1998 granted service connection for 
postoperative degenerative disc disease of the lumbar spine, 
L5-S1, with history of chronic low back strain.  A 10 percent 
disability rating under Diagnostic Code 5293 was assigned 
effective from December 14, 1992.  A copy of the rating 
decision was enclosed with the RO notice letter of December 
1998.




In disagreeing with the effective date, the veteran argued 
that the RO had committed CUE.  He asserted that his initial 
claim was made several months after his discharge from 
miliary service, and that the service records supported his 
allegation.  He claimed that in 1971, VA denied him access to 
a hospital based on the assumption that his records did not 
prove a back injury, and that he needed to provide medical 
and witness testimony to substantiate his claim.  

Thus he asserted this CUE entitled him to an effective date 
for a grant of service connection for a low back disability 
in 1968.  He contended that VA could not deny that service 
medical records established service connection.  The veteran 
supplemented his argument with a copy of a service 
organization article regarding reopening of a veteran's claim 
that also mentioned CUE.  

In his appeal he asserted that the RO committed CUE under 
38 C.F.R. § 3.105(a) in mishandling of his claim and through 
misapplication of law, specifically 38 U.S.C.A. §§ 105a, 
1110, 1111 and 1154.  He asserted that the evidence of injury 
in service, and the claim having been filed soon after, 
established continuity of symptomatology, and thus 
established the timely filing of the claim thereby mooting 
the argument against a timely appeal.  

At the September 2000 hearing before the undersigned the 
veteran recalled the back injury in service, and the steps he 
took to submit the claim to VA.  He asserted that he was 
denied promised VA hospitalization when his back became worse 
early in 1971.  

He said he presented evidence but was told that more evidence 
was needed then, and on other occasions which he felt was VA 
error.  He believed that VA's assumption that nothing 
happened in service was CUE and that he should receive an 
effective date retroactive to at least 1971 (T 2-4).

Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103, in accord 38 C.F.R. § 19.153 (1968, 1971).

 "Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).




A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. §§ 19.112 (1968, 1971), 19.117 
(1983).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. §§ 19.118 
(1968, 1971); 19.129(a) (1983).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. §§ 19.113 
(1968, 1971); 19.118 (1983).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 C.F.R. § 20.300, in accord 38 C.F.R. §§ 19.120 (1968, 
1971); 19.127 (1983).

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25, in accord 
38 C.F.R. §§ 19.109 (1968, 1971); 19.114 (1983).

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  3.1(q).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any). With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, "Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30, in accord 38 C.F.R. 
§§ 19.114, 19.115 (1971).

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed; however, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.31, in accord 38 C.F.R. § 19.121 (1971).

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34, in accord 
38 C.F.R. § 19.119 (1971).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal. 38 C.F.R. 
§ 20.202, in accord 38 C.F.R. § 19.116 (1971).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 

The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. 38 C.F.R. 
§§ 20.302, 20.303, in accord 38 C.F.R. §§ 19.118 (1971).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  



If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5, in accord 38 C.F.R. 
§ 19.103.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

CUE

The Board has not overlooked the potential application of the 
recently enacted Veterans Claims Assistance Act (VCAA) of 
2000 [Pub. L. No. 106-475, 114 Stat. 2096 (2000)], but finds 
the record is adequate for a determination of the proper 
effective date.  

At the Board hearing in September 2000, the veteran said that 
he thought all the evidence submitted was on file (T 2) and 
previously in 1997 and May 2000 correspondence he responded 
to the RO requests for information that led to the production 
of evidence likely to be available.  He also indicated in May 
2000 that he had no other evidence to submit.  At no time has 
he indicated having received treatment during the year prior 
to the reopened claim in 1992.  Thus there appears to be no 
outstanding evidence that VA could assist in obtaining that 
would be pertinent to the CUE determination or an earlier 
effective date.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error RO or Board decisions 
are not final for purposes of direct appeal.  Id. at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not 
require that a "garden variety" breach of VA's 
duty to assist, in the development of a claim 
that is well grounded, be construed as tolling 
the finality of an underlying RO decision, but we 
also believe that it would be unwise for this 
Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a 
need for finality within the VA claims 
adjudication process; thus, the tolling of 
finality should be reserved for instances of 
"grave procedural error"--error that may deprive 
a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  


None of these apply to the facts at hand regarding the 1969 
and 1971 RO rating decisions wherein CUE is claimed.  There 
is no argument that the appellant did not receive adequate 
notice and appeal rights as provided in the regulations in 
effect at that time.

The Board has reviewed the case law and does not find support 
for the veteran's position regarding his belief that he was 
the victim of bad advice or misinformation regarding the 
claim in 1971.  In general, it appears well settled that 
erroneous advice of a government employee cannot estop the 
government from denying benefits.  See, for example, Bone v. 
Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 
356 (1995).  And this rule has been applied in the presence 
of an error in notice of a rating.  Lozano v. Derwinski, 1 
Vet. App. 184, 186 (1991).  

However, equitable tolling may be an available remedy if the 
appellant can show he was misled by appellee, and that 
appellant reasonably relied on the misrepresentation by 
neglecting to file a timely appeal.  The evidence does not 
show that.  Indeed, the veteran did file a timely notice of 
disagreement but did not complete an appeal after being 
notified of the January 1969 and July 1971 decisions.  The 
correspondence on file does not refer to any misinformation 
or "promise" from VA as he now claims.

The Board is unable to conclude that any misinformation, that 
is presumed without argument to have been issued by VA, was 
intentional or an effort to defeat the appellant's right to 
appeal or induce or cause him into missing a statutory 
deadline either intentionally or otherwise.  See McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  


The veteran does argue that the RO committed CUE in the 
January 1969 and July 1971 rating decisions.  The Board notes 
that in each instance it appears the claim was adjudicated on 
an incomplete record.  It is sufficient to point out that any 
failure to develop for such evidence, such as private 
treatment records would have been a breach of the duty to 
assist, and as such it cannot be a basis for a CUE claim, 
although the record may have been incomplete.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The appellant argues that in January 1969 and July 1971 the 
RO committed CUE when it failed to grant entitlement to 
service connection.  He argues that the RO had before it 
medical evidence from military service, VA and private 
physicians that did show a back disability linked to service.  
He argues that the existing law was misapplied in view of the 
evidence.

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the rating board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The correct facts of record as they were known at the time of 
the RO decisions in January 1969 and July 1971 revealed that 
during active duty the veteran manifested back pain 
complaints that at the time were evaluated and not linked to 
a chronic back disability.  From the information of record he 
apparently had been manifesting occasional symptoms after 
service, but no disability was identified on the 1968 VA 
examination and other treatment did not undebatably link a 
current chronic disability of the back to military service.  

The information obtained after his military service included 
a comprehensive evaluation and developed pertinent history.  
The assessment formed the basis for the medical determination 
of no back disability.  The veteran apparently worked after 
service, and from the 1971 reports, the record confirmed 
lower back symptoms more than two years after the VA 
examination.  The service medical records, VA and private 
reports formed the basis for the RO's initial determination 
in 1968 and again in July 1971 that were unfavorable.  

The 1971 report did not mention any interim medical history 
or link the current manifestations to an injury several years 
earlier in military service.  The medical reports from 1971, 
viewed with those of earlier treatment and evaluation. did 
not compel the conclusion that a possible disc herniation was 
first manifested in service or that the inservice back pain 
was chronic in nature.  

With respect to the claim of CUE in the RO's failure to 
accept evidence as establishing the onset in service of a 
back disability, the Board must point out the appellant in 
essence appears to be disagreeing with the way the RO weighed 
and evaluated the evidence.  Disagreement with the way the 
facts were weighed and evaluated is not a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 313.  The record 
did not advise of other contemporaneous records that referred 
to back disability.  Although the complete hospital report 
from 1971 was not added to the record until years later, a 
statement from the treating physician elaborated upon the 
essential findings.  The record did not alert the RO to any 
VA records outstanding.

Regarding hospital records from 1971, the constructive 
receipt rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992) would have no application to this case since the 
rating decision at issue was prior to the date the Bell 
decision was issued, July 21, 1992.  See, for example, 
Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Further, any failing to develop for non VA 
evidence in the late 1960's or early 1970's, suggested by 
information in contemporaneous medical reports or other 
correspondence, would have been a breach of the duty to 
assist, and as such it cannot be a basis for a CUE claim, 
although the record may have been incomplete.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

There is simply no undebatable evidence that a chronic back 
disability had its onset in service.  The RO does appear to 
have reviewed pertinent medical records brought to its 
attention when it decided the claim in January 1969 and July 
1971.  The most that can be said from the record available at 
the time is that the veteran had isolated symptoms described 
in service, but that extensive evaluation at that time did 
not confirm this.  Further, that it was several years after 
service that the herniated disc was shown, but without any 
implied or clear nexus to service in any of the medical 
reports.  The evidence available to the RO did not compel the 
conclusion that he had chronic back disability of service 
inception.  

The Board must conclude that the appellant has not 
articulated a plausible argument based on a failure to apply 
the law, or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that was determinative of the 
existence of a disability under the VA adjudication criteria 
then in effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 
(1993).  Disagreement with the way the evidence was evaluated 
is not a claim of CUE.  Therefore, the Board must find that 
the rating decisions of January 1968 and July 1971 were in 
accord with acceptable rating judgment.  It is not shown that 
the evidence compelled service connection as claimed.  See 
Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. 
Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992), see also Baldwin v. West, 13 
Vet. App. 1 (1999).  

Any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the RO decisions 
of January 1968 and July 1971 have not been satisfied.


Earlier effective date

It is clearly set forth in the law and implementing 
regulations that an appeal must include a timely notice of 
disagreement and, after receipt of a statement of the case, a 
timely filed substantive appeal.  38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20.200.  The regulations in effect in 1971 
and 1983 are substantially in accord with the current 
versions.  There does not seem to be any issue for the Board 
as to whether the veteran may be deemed to have filed a 
timely appeal of the September 1971 or November 1983 RO 
rating decisions.  The Board has previously found that the RO 
did not commit CUE in the January 1969 and July 1971 rating 
decisions as claimed by the veteran.  The relevant 
regulations were cited previously. 

Neither the veteran nor the representative mentioned the 
potential for an earlier effective date on the basis of CUE 
in the September 1971 or November 1983 RO decisions, as the 
issue was not raised formally.  The veteran's recent 
testimony did not appear to focus on such CUE and he did not 
offer any argument regarding entitlement on another basis, 
for example such as provided under 38 C.F.R. §§ 3.155 and 
3.157.  

The evidence shows that the veteran did not complete his 
appeal within a year of being notified of either rating 
decision.  The circumstances surrounding the notices of 
disagreement confirm he was notified and advised of the bases 
for the adverse determinations.  He was furnished a statement 
of the case in 1972, and this allowed him time to complete 
his appeal from the September 1971 rating decision.  
38 C.F.R. § 20.302.  

The Board must observe that the veteran had assistance on 
both occasions.  However, there is no correspondence on file 
in 1972 indicating an intention to file a substantive appeal 
timely, or requesting an extension of time to file, although 
information provided to the veteran with the statement of the 
case directed him to the appeal form and necessary 
information.  The Board must also point out that there was no 
formal hearing request in 1972.  The veteran was informed of 
the need to file the substantive appeal, and at that time 
there was no request for additional time.  Nor was there any 
testimony directed to the failure to appeal either decision. 

The Board cannot overlook the fact that no deficiency of 
notice to the veteran has been claimed; nor has it been 
argued that a mitigating factor prevented the timely filing 
of his substantive appeal in 1972.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) and Jamias v. Derwinski, 2 Vet. App. 
507, 509 (1992).  The RO after issuing the statement of the 
case in 1972 and receiving no further pertinent 
correspondence from the veteran in essence closed the appeal 
from the September 1971 rating decision.  Rowell v. Principi, 
4 Vet. App. 9, 16-18 (1993).  There is no argument regarding 
the filing of a notice of disagreement after the November 
1983 rating decision.

The Board is aware of its obligation to construe liberally a 
claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  Here the Board observes that 
correspondence in September 1972 appears unambiguous and not 
seeking any extension to file a substantive appeal.  Viewed 
with subsequent correspondence in the 1970's, it leaves no 
doubt as to the veteran's intention at that time, which 
reasonably indicates awareness on his part that he did not 
complete the appeal after the 1972 decision.  

Further, he was not a pro se appellant in 1972, although he 
did appear to abandon the claim after not responding to the 
RO request to clarify representation.  Verdon v. Brown, 8 
Vet. App. 529, 533 (1996).  The Board must observe that there 
was no statement in the testimony to indicate that the 
veteran wished to have a hearing after the September 1971 
decision, or to have the September 1972 letter accepted as a 
substantive appeal in lieu of the usual correspondence.  


Such an inference is not implicit from the testimony.  Nor 
did the Board hearing testimony identify the issue as being 
appealed or contain any argument as to specific errors of 
fact or law in the September 1971 or November 1983 decisions.

Although the veteran apparently attached no significance to 
the September 1971 or November 1983 adjudication, and it does 
not materially alter the matter under review, the Board 
believes it should be noted for the record.  It is pertinent 
to note the veteran's perception of the nature of the claim 
in 1992 as one to "reopen".  See for example Fenderson v. 
West, 12 Vet. App. 119, 129-32 (1999) and Archbold v. Brown, 
9 Vet. App. 124, 132 (1996).  See also Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  

The Board has not overlooked legal precedent that found other 
forms of communication sufficient to meet the criteria for a 
notice of disagreement or substantive appeal.  See for 
example Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(finding transcribed statement at hearing met requirements 
for a valid notice of disagreement), and Felton v. Brown, 4 
Vet. App. 363, 367 (1996) (finding valid notice of 
disagreement through telephonic communication).  See also 
Barrera v. Gober, 112 F.3d 1030, 1034 (Fed. Cir. 1996). 

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection established in a reopened claim 
after final disallowance shall be the later of the date of 
claim or the date entitlement arose.  

In this case service connection for a back disability was 
most recently denied by the RO in 1983.  Thereafter, the 
Board in 1996 decided in favor of reopening the claim filed 
in 1992, and the RO in 1998 decided to grant service 
connection.  

Thus, the basis for the December 14, 1992 effective date 
selected by the RO is readily apparent from the record.  
Noteworthy, is that after the RO decision in 1983, nothing 
specific to the claim was communicated to the RO until the 
veteran's statement received on December 14, 1992, that 
expressed an intention to once again claim service 
connection.  There is simply no pertinent communication 
earlier in the claims folder.  

The appellant argues that the award of service connection 
should be made effective from 1968 when he filed his initial 
claim.  The applicable law provides the effective date for a 
reopened claim is governed by 38 U.S.C.A. § 5110(a) that 
provides such an effective date shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(q)(ii) provides that the effective date shall be date 
of receipt of the new claim or date entitlement arose, 
whichever is later.  

However, the veteran may be eligible for an earlier effective 
date based upon the application of other regulations.  It is 
provided under 38 C.F.R. § 3.155(a) that an informal claim 
may, in some circumstances, be considered to be the date of a 
claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 
38 C.F.R. § 3.1(p) (2000).  The record does not mention the 
back disability subsequent to 1983 until the reopened claim 
was filed in 1992.  Under section 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of section 
3.157(b).  

Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  This provision is 
applicable when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  Section 3.157(b)(2) provides the criteria 
for considerations of private record submissions, but 
importantly establishes the date of receipt as the pertinent 
date rather than the date of the record.  

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to December 14, 
1992.  Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  
Therefore, the appropriate effective date for service 
connection should be December 14, 1992, and any additional 
compensation based upon this claim would be properly paid 
from the following month.  38 U.S.C.A. § 5111(a)(d).


II.  Initial rating

Factual background

The pertinent information contained in the service medical 
records and medical records following service that were 
considered prior to 1992 has been reported previously.

The veteran's correspondence that the RO received on December 
14, 1992 was accepted as an application to reopen the claim 
for service connection of a back disability.  In connection 
with this claim he submitted several letters written in 1967 
wherein he mentioned back pain that were translated for the 
record.  He supplemented the record with RO and Board hearing 
testimony.  The Board in April 1996 found this was new and 
material evidence to reopen the claim.  The Board remanded 
the case to the RO for de novo review.  The Board remand in 
November 1996 asked the RO to obtain records from three 
treatment providers and arrange for a VA orthopedic 
examination of the veteran.  The RO was to ask the veteran to 
identify any other pertinent treatment. 

The veteran, in a February 1997 response to the RO request 
for medical evidence, provided an address for one physician 
specified in the Board remand.  He said that he did not have 
addresses for the other two clinicians.  



The records obtained included duplicates of medical 
statements received in 1971.  A record of hospitalization in 
1971 noted a history of back injury in military service with 
pain for the following two months and then no significant 
trouble until late in 1970.  

On a VA examination late in 1997 the examiner found in 
essence that the etiology of the veteran's lumbar spine 
injury was unclear, but that he appeared to have some 
residuals from a longstanding disc herniation that was 
treated in 1971.  The veteran reported to the examiner that 
he had very little relief after that, and had just dealt with 
it.  He said that he had worked as a machinist until 1995 
when he was laid off.  

The veteran complained of right lower extremity pain in the 
posterior portion of the thigh to the foot.  He said nothing 
made the pain better or worse.  The examiner said that x-ray 
showed a decreased L5-S1 joint space with anterior osteophyte 
formation and posterior facet joint arthrosis.  The veteran 
was able to flex forward to 90 degrees, extend to 10 degrees 
and side bend to 20 degrees each way.  He had 5/5 motor 
function and symmetrical reflexes in the lower extremities.  
Straight leg raising pain at 60 degrees was located in the 
gluteus and hamstrings.  Sensory examination was grossly 
intact; however, he did complain of pain in the posterior 
area of the right thigh.  There was a nontender surgical scar 
from previous surgery in the midline of the lower back.  

The examiner commented that the veteran appeared to have no 
motor dysfunction or any sign of radiculopathy, other than a 
complaint of some pain onto the posterior thigh.  He had 
mildly decreased range of motion in that he could only flex 
to 90 degrees, but he continued to have a moderate amount of 
motion in the lumbar spine.  The examiner opined that he 
appeared to have some residuals of the disc herniation that 
was treated in 1971, and that there was a minimal chance of 
improvement at this time.  The examiner said that it appeared 
his symptoms were mild to moderate depending on his activity 
level.

The RO in November 1998 RO granted service connection for 
postoperative degenerative disc disease of the lumbar spine, 
L5-S1, with history of chronic low back strain.  A 10 percent 
disability rating under Diagnostic Code 5293 was assigned 
from December 14, 1992.  A copy of the rating decision was 
enclosed with the RO notice letter of December 1998.

The veteran disagreed with the assigned rating by asserting 
that the evidence of record showed a history of back strain 
and a physician's opinion in 1973 that he had a "25% 
permanent partial disability".  He said that he had 
recurring painful attacks with radiating pain and numbness, 
and that the 1997 examination supported this.  He restated 
the essential argument in his appeal to the Board.  

When VA reexamined the veteran in March 2000, he reported 
that he currently did clerical work, regularly took 
antiinflammatory medication, and did not utilize crutches, 
canes or braces.  He said that postoperatively he had some 
improvement in the leg pain, but still had numbness, buttock 
and constant, low grade low back pain.  

The examiner characterized the range of motion of the lumbar 
spine as good with flexion to 60 degrees, extension to 10 
degrees and side bending of 15 degrees on each side.  The 
veteran's heel and toe walking was within normal limits, and 
neurologically, the reflexes were physiologic and 
symmetrical, and strength and sensation were within normal 
limits in the lower extremities.  He did have hamstring pain 
with straight leg raising on the right, and some diminished 
sensation in the S-1 nerve distribution on the right.  The 
examiner reported an x-ray of the lumbar spine as showing a 
degenerative segment that was most notable at L5-S1, and 
evidence of a right side decompressive laminectomy at this 
level.  The examiner's impressions were status post 
resection, herniated nucleus pulposus, right, L5-S1; S-1 
nerve root dysfunction with persistent numbness; moderately 
symptomatic degenerative disc disease.  

The veteran in May 2000 submitted duplicates of the November 
1997 and March 2000 examination reports that he identified as 
current medical records.  

At the September 2000 Board hearing he asserted that a 
physician felt that he had a 25 percent permanent disability 
from his back, and that it was getting worse, although he had 
lived with it over many years.  He complained that the recent 
VA examination was brief, that x-rays were not available, and 
that he should receive greater than 30 percent because of the 
history and pain syndrome.  He said that he was employed in a 
sedentary position as an office clerk, that he chose when to 
walk, and this helped him.  He said that he worked 40 hours a 
week, but that he might miss one or two days a month.  Every 
other month he might just walk out and retune the next day.  
He said he had not gone for treatment lately since the pain 
medication worked well for his back (T 4-6).


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, rate as below: With 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  



In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  


Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or on the basis of 
facts found unless otherwise provided.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations that addressed 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The record reflects that the veteran did report for 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's lumbar spine 
disorder to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
impairment from the disorder.  Further, there has not been 
added to the record a more recent comprehensive evaluation 
since the VA examination in 2000.  Johnson, supra. and 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  The veteran 
has not directed the Board to any relevant records that are 
outstanding in responding to VA requests for evidence.  

Thus the Board believes there is no additional duty to assist 
under the Veterans Claims Assistance Act.  The RO in 1997 
directed a request for available records and in 2000 the 
veteran said in writing and hearing testimony that he had no 
additional evidence to submit.  The veteran testified at the 
July 1995 Board hearing that he thought that he last sought 
treatment for his back in 1980 (T 7).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which assess limitation of function 
from limitation of motion and neurologic manifestations as 
primary rating criteria for the incremental ratings from 0 to 
60 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.  The Board 
must observe that the VA General Counsel has held pertinently 
that:

... we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a 
veteran could not be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated 
under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation 
of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code 
which produces the higher rating, if that 
diagnostic code better reflects the extent of the 
veteran's disability.  Further, in considering a 
rating under DC 5293, the above discussion and the 
CVA's decisions in the cited cases indicate that 
38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining a possible rating under DC 5293. ...

We believe that, in evaluating a veteran's 
disability under DC 5293 based upon symptomatology 
which includes limitation of motion, the rating 
schedule indicates that consideration must be given 
to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different 
diagnostic code.

VAOPGCPREC 36-97.  In the consideration of appeals, the Board 
is bound by the precedent opinions of the General Counsel of 
the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records.  Viewed collectively, the examination 
reports, which record observations through early 2000, show 
persistent pain complaints and appreciable orthopedic and 
neurologic findings that more nearly approximate the moderate 
criteria.  The veteran has reported having difficulty because 
of his lumbar pain, and the VA examinations viewed 
collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis that has 
increased over the years that are relevant to the original 
rating determination.  The initial VA examination found mild 
to moderate impairment but more recently moderate impairment 
was shown.  As the case has the posture of an original rating 
claim, it is appropriate to consider staged ratings on a 
facts-found basis as discussed in Fenderson.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted from the December 1992 effective date.  The 
intensity of the back disorder symptoms, overall, appears to 
correspond to a percentage evaluation under Diagnostic Codes 
5293 of 20 percent.  The rating scheme does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
20 percent evaluation recognizing moderate impairment that 
both VA examiners have found.  Overall the reports show 
collectively an appreciably disabling low back disability 
primarily based on limitation of motion with sensory 
neurologic symptoms.  

The VA examiner in 1997 described moderate impairment with 
higher activity level, which the Board finds corresponds to a 
level of disability with flare-ups.  Thus the 20 percent 
rating is appropriate if one considers the overall impairment 
objectively shown, with due consideration given to 38 C.F.R. 
§ 4.40 and 4.45.  

Therefore the Board finds that the effective date for the 20 
percent original rating on a facts-found basis should 
coincide with the effective date for service connection.  The 
veteran said he worked full-time in a sedentary occupation 
albeit with occasional low back some discomfort.

As noted earlier, the rating scheme does not require a 
mechanical application of the frequency and intensity data to 
the schedular criteria.  Here, however, applying the rating 
schedule liberally, and being mindful of the rating guidance 
from the VA General Counsel, permits a 20 percent evaluation 
recognizing a moderate disorder.  The examiner's assessments 
collectively appear to reflect an appreciable disability that 
the veteran had attempted to adjust to over the years that is 
characterized medically as moderate.  The veteran has also 
recently testified that he does not attend a regular 
treatment program and that medication works well.  

Thus the Board assigns more weight to the current examination 
evidence and testimony rather than the 1973 report that 
opined on the level of disability.  That report is remote and 
noted the veteran was symptom free when last examined in 
1971.  Currently the disability reportedly responds to 
treatment and does not appear to require substantial 
limitations in the workplace.  What the evidence, overall, 
confirms is substantial functional impairment with some 
limitation of motion and a neurologic component.  

When the VA examinations are viewed together there is 
evidence of an appreciable low back problem which the 
examiners have characterized as no more than moderate.  The 
evidence favors a greater original rating based on functional 
loss due to pain since the 10 percent rating is not the 
highest schedular evaluation reasonably applicable.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board recognizes that this rating may not be overly 
generous, but it appears to comport with the applicable legal 
precedent regarding the intended application of various 
rating schedule provisions.  38 C.F.R. § 4.7.  The Board 
observes that neither examiner found the disability more than 
moderate.  Johnson, 9 Vet. App. at 10. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability 
considered herein has not been shown to markedly interfere 
with employment, nor has it required frequent inpatient care.  
His employment as a machinist and now as a clerical worker 
has been reported.  Further, the RO has provided the veteran 
with the applicable regulation, although the RO has not 
directly or implicitly discussed the matter.  

The current schedular criteria for the time in question 
adequately compensate the veteran for the current nature and 
extent of severity of his lumbar spine disability.  The Board 
has found the schedular criteria to be adequate.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

The rating decisions in January 1969 and July 1971 wherein 
the RO denied entitlement to service connection for a back 
disability, not having constituted CUE, the appeal is denied. 

An effective date, prior to December 14, 1992 for service 
connection for postoperative degenerative disc disease of the 
lumbar spine, L5-S1, with history of chronic low back strain, 
is denied.

Entitlement to an original rating of 20 percent for 
postoperative degenerative disc disease of the lumbar spine, 
L5-S1, with history of chronic low back strain is granted, 
subject to the regulations governing the payment of monetary 
awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

